Citation Nr: 1131540	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) and autoimmune deficiency syndrome (AIDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for HIV/AIDS.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing before a Veterans Law Judge on his April 2010 VA Form 9.  Accordingly, a hearing was scheduled in May 2011.  The Veteran failed to report for that hearing at that time.  However, in a June 2011 correspondence, he indicated that he failed to appear for his scheduled hearing in because he was still an inpatient at a local hospital at the time of the hearing.  

The Board found in a July 2011 ruling on his motion to reschedule his hearing that there was good cause to allow the Veteran another hearing as he was hospitalized at the time of his originally-scheduled hearing.  Accordingly, the Board finds that another hearing to be afforded the Veteran.  Moreover, based on subsequent correspondence, it appears that the Veteran is no longer receiving inpatient care.  As it is the RO which conducts scheduling of such hearings, the case must be remanded for this purpose.  

Additionally, the Board calls attention to a VA Form 21-0820 dated July 27, 2011, in which the Veteran, who is presently homeless, lists the best address at which to send correspondence.  His address should thus be updated and correspondence regarding the hearing should be sent to the new address indicated in the VA 21-0820.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him of the date, time and location of this hearing.  The notice should be sent to the address indicated in the VA Form 21-0820 dated July 27, 2011 (unless additional correspondence from the Veteran received in the future directs otherwise).  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear on the date scheduled such should also be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


